This is an action to recover the reasonable value of services. Plaintiff alleges that he performed work for defendant which was reasonably worth $125 per month, and that there is due him $1,650. To the complaint the defendant filed a general denial. Verdict and judgment were had for plaintiff in the sum of $1,300. Defendant thereupon moved for a new trial upon the ground of "excessive damages, appearing to have been given under the influence of passion and prejudice."
Plaintiff testified as to the contract of employment, the services rendered, and the reasonable value thereof. We can not say there is no evidence to support the verdict. If the case were here to be tried de novo it might be that our judgment as to the value of the work performed by plaintiff would differ materially from that of the jury, but that is beside the question. Having found that there is evidence to support the verdict, it is unnecessary to decide whether, under article VII, section 3c of the Constitution of Oregon, a new trial can be granted upon the ground specified in the motion.
The judgment is affirmed.
BEAN, C.J., BROWN and CAMPBELL, JJ., concur. *Page 32